The report has been received, and the Committee has recommended that petitioner be reinstated.
The recommendation of the Committee on Character and Fitness is approved and adopted and the Clerk of this court is directed to restore the name of Gerald A. Powell to the roll of attorneys and counselors-at-law, immediately upon receipt of proof that he has taken and passed the Professional Responsi*768bility portion of the Multi-State Bar Examination. Mollen, P. J., Lazer, Mangano, Thompson and Bracken, JJ., concur.